DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 18 March, 2020.
Claim 1 has been canceled.
Claims 2 - 21 have been added.
Claims 2 - 21 are currently pending and have been examined.
The present application is a continuation of U.S. Application Number 16/199,899 now U.S. Patent Number 10,636,077; which is a continuation of U.S. Application Number 14/804,599 now U.S. Patent Number 10,152,742; which is a continuation of U.S. Application Number 14/032,676 now U.S. Patent Number 9,141,765; which is a continuation of U.S. Application Number 13/534,235 now U.S. Patent Number 8,543,418; which is a continuation of U.S. Application Number 12/369,534 now U.S. Patent Number 8,234,126.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,636,077 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims . 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty: (US PGPUB 2005/0171512 A1).
CLAIM 17
Flaherty discloses patient infusion devices that include the following limitations:
A method of providing an insulin infusion pump system; (Abstract), comprising:
arranging a plurality of disposable and non-reusable infusion pump devices, a plurality of insulin retention containers, and a plurality of infusion sets into a package according to a predetermined ratio of one infusion pump device to one insulin retention container to two infusion sets, each of the insulin retention containers configured to retain fluid insulin that may be dispensed through a respective infusion pump device of the plurality of infusion pump devices in response to activation of a drive system of the respective infusion pump device; (0047, 0098, 0102, 0103) and
providing the package containing the predetermined ratio of the disposable and non- reusable infusion pump devices, the insulin retention containers, and the infusion sets to a requester in response to a request; (0010, 0097)
Flaherty discloses providing disposable insulin pumps and accessories by separately packaging disposable infusion pumps, insulin vials and infusion sets in a kit with any quantity of pumps, vials and infusion sets as are desirable. The vials contain insulin that is dispensed using the pump in response to activation. The package is provided, for example to patients, in response to a prescription (i.e. a request). Flaherty does not expressly disclose the recited ratio; however, the disclosure of “any number” of these elements encompasses any reasonable ration, and is obvious to one of ordinary skill in the art as a design choice.
CLAIMS 18, 20 and 21
Flaherty discloses the limitations above relative to Claim 17. Additionally, Flaherty discloses the following limitations:
wherein each of the infusion pump devices is configured to removably attach to a reusable controller device;
wherein the plurality of infusion sets are arranged within a sealed pouch within the package when the package is presented to the requester; (0103, Figure 13c) disclosing infusions sets in a sealed pouch (406);
wherein the insulin retention containers are external to the infusion pump devices within the package when the package is presented to the requester; (0098, Figure 13 – 13c) disclosing separately packaging pumps and vials.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty: (US PGPUB 2005/0171512 A1) in view of McConnell et al.: (US PGPUB 2002/0173748 A1).
CLAIM 19
Flaherty discloses the limitations above relative to Claim 17. Additionally, Flaherty discloses the following limitations:
wherein each of the insulin retention containers is sealed by a pierceable septum (0056); and wherein the insulin retention containers are external to the infusion pump devices when the infusion pump devices are arranged into the package; (0098, 0102, 0103, Figure 13 – Figure 13c) disclosing a septum and separate packaging of components. With respect to the following:
wherein each of the infusion pump devices includes a cap device configured to seal an external opening of a respective infusion pump device (McConnell 0034, 0047, 0053, 0060, 0061, Figure 6); and configured to pierce the septum of a respective insulin retention container when the respective insulin retention container is retained by the respective infusion pump device; (McConnell 0033, 0034, 0046, 0049).

CLAIMS 2 – 16
Independent claims 2 and 14 recite features that are non-obvious over the prior art. In particular, providing insulin containers that are irreversibly positioned within an infusion pump is not found in the prior art. Dependent claims 3 – 13, 15 and 16 are non-obvious over the prior art based on the dependent from Claims 2 and 16.
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                         
Date: 3 November, 2021